Citation Nr: 1548619	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  04-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for bilateral hearing loss.

2.  Entitlement to a rating higher than 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1947 to October 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

First, In May 2003, the RO granted a higher 30 percent rating for the Veteran's service-connected bilateral hearing loss effective from January 10, 2003.  This rating was subsequently reduced to 20 percent in a July 2004 rating decision.  The Board affirmed the reduction and denied a rating higher than 20 percent in a May 2006 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which, pursuant to Joint Motion for Remand (JMR) filed by the parties, remanded the matter back to the Board for further adjudication in September 2007.  In October 2008, the Board restored the previously assigned 30 percent rating for hearing loss, and remanded the issue of entitlement to a rating higher than 30 percent for further development.

Second, the RO denied a rating higher than 10 percent for bilateral tinnitus in April 2005.  In an October 2008 decision, the Board found that the hearing testimony offered by the Veteran in October 2005 constituted a notice of disagreement (NOD) with the April 2005 rating decision, and remanded the issue for the promulgation of a statement of the case (SOC).  The Veteran subsequently perfected an appeal of that issue as well.

Notably, the Veteran testified before a Veterans Law Judge (VLJ) of the Board in October 2005.  That VLJ is no longer with the Board.  In August 2015, the Veteran was notified that he may testify before another VLJ.  However, he has not responded to that letter, and therefore the Board will proceed with the adjudication of his claims.

The Veteran has also submitted evidence suggesting that his service-connected hearing loss prevents him from working.  See August 2010 Letter from T.B., PA-C.  This raises a derivative claim of entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2011).  Though the RO has not yet considered this derivative claim, it is a component of the claims for higher ratings for hearing loss and tinnitus, and therefore also at issue in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At worst, the Veteran demonstrated level IV hearing in the right ear and level XI hearing in the left ear.

2.  The Veteran is assigned the maximum schedular rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria are not met for a rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a September 2004 letter.  Although the notice letter was not sent before the initial RO decision regarding hearing loss, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in March 2005, after the notice was provided.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's hearing loss and tinnitus, including the effects on his occupational and daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455(2007).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As noted above, although the Veteran was notified that the presiding VLJ has since left the Board, he has not requested another hearing.

In light of the above development, there has been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  All reasonable doubt regarding a degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

A.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA records dated November 2002 include audiological testing.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
70
95
55
LEFT
95
95
105
105
100

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 0 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and XI in the left ear.

The Veteran underwent a VA examination in February 2003.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
75
95
59
LEFT
95
95
105
105
100

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 0 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in the right ear and XI in the left ear.

The Veteran submitted private records from December 2003.  However, the audiological testing contained in these records does not include puretone thresholds at the 3000 Hz level, and therefore it cannot be compared to the criteria found in the rating schedule.

The Veteran underwent an additional VA examination in November 2004.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
75
100
61
LEFT
95
105
105
105
103

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 0 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in the right ear and XI in the left ear.

Another VA examination was conducted in April 2009.  Puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
80
95
64
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 0 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and XI in the left ear.

Yet another VA examination was conducted in November 2010.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
80
95
65
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 0 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and XI in the left ear.

Finally, the Veteran attended a VA examination in January 2014.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
75
100
63
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 0 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of IV in the right ear and XI in the left ear.

A review of the above findings demonstrates that, during the appeal period, hearing acuity was, at worst, level IV in the right ear and level XI in the left ear, demonstrated during the January 2014 VA examination.  A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 30 percent evaluation, consistent with the currently assigned rating.

The provisions of 38 C.F.R. § 4.86 govern exceptional patterns of hearing impairment.  Exceptional patterns of hearing loss include puretone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  As seen above, these exceptional hearing loss patterns have not been demonstrated, and therefore 38 C.F.R. § 4.86 is not applicable.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he testified that his hearing has worsened over the years.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes a level of disability consistent with the assigned rating.

For these reasons, and given the mechanical application of the criteria for evaluating hearing loss, a rating higher than 30 percent is not warranted for bilateral hearing loss.


B.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note (2) following the Diagnostic Code states:  "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He has been assigned an initial 10 percent rating throughout the pendency of the claim.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.  VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral, has been affirmed.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, this claim for a higher schedular rating for the tinnitus must be denied.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss and tinnitus with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, Diagnostic Codes 6100 and 6260 contemplate the loss of hearing, symptoms of tinnitus, and functional impact associated with both conditions.  There is no indication that either disability results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating higher than 30 percent for bilateral hearing loss is denied.

A rating higher than 10 percent for tinnitus is denied.


REMAND

With respect to the Veteran's claim for a TDIU, additional development is warranted.  To date, the Veteran has not submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form allows the Veteran to provide information regarding his occupational and educational history.  In order to adjudicate the claim for a TDIU, the Veteran should be provided with a VA Form 21-8940, as well as notice regarding the criteria for establishing a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, as well as complete VCAA notice regarding the criteria for establishing a TDIU.  Notify him that failure to return the VA Form 21-8940 may result in the denial of his claim.

2.  After allowing the Veteran an appropriate period to respond, and after conducting any additional development that may be necessary, adjudicate the claim for a TDIU.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


